DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci US 2019/0279447.
	Regarding claim 1, Ricci discloses a method for detecting a damage to a vehicle, the method comprising the following steps: reading in a body sensor signal via an interface to a body sensor of the vehicle, the body sensor signal representing at least one body vibration recorded in a body area of the vehicle, and a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluating the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 2, Ricci discloses wherein the chassis sensor signal is subtracted from the body sensor signal in the evaluating step. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 3, Ricci discloses the following step: at least partially suppressing the chassis vibration, using the body sensor signal and/or the chassis sensor signal, when the chassis vibration exceeds a predetermined threshold value with regard to an amplitude and/or a frequency of the chassis vibration. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 4, Ricci discloses the following step: preprocessing the body sensor signal and/or the chassis sensor signal prior to the evaluating step, the preprocessing including filtering at least the body sensor signal and/or the chassis sensor signal. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 5, Ricci discloses wherein: (i) the body sensor is an acoustic sensor and/or an acceleration sensor, and/or (ii) the chassis sensor a road noise sensor. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 6, Ricci discloses wherein the damage is detected in the evaluating step, using at least one predetermined signal pattern assigned to a specific damage. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 7, Ricci discloses a control unit configured to detect a damage to a vehicle, the control unit configured to: read in a body sensor signal via an interface to a body sensor of the vehicle, the body sensor signal representing at least one body vibration recorded in a body area of the vehicle, and a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluate the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Regarding claim 1, Ricci discloses a non-transitory machine-readable storage medium on which is stored a computer program for detecting a damage to a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: reading in a body sensor signal via an interface to a body sensor of the vehicle, the body sensor signal representing at least one body vibration recorded in a body area of the vehicle, and a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluating the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage. See FIG. 5A-5C and 23 and paragraphs [0237], [0412], [0482], [0528], and [0538].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747